Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 1 of 8 Page ID #:90




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                        Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                        Page    1 of 8


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                  NOT REPORTED
               Deputy Clerk                                                Court Reporter

     Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
              None Present                                                 None Present

Proceedings: IN CHAMBERS - ORDER DECLINING TO EXERCISE SUPPLEMENTAL
             JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIM

        The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. sections 12010-
12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”),
Cal. Civ. Code sections 51-53. As the Court has supplemental jurisdiction over only the Unruh
Act claim for construction-related disability access, and in light of California’s statutory efforts to
curb abuses relating to such claims, the Court ordered Plaintiff to show cause in writing why the
Court should exercise supplemental jurisdiction over the Unruh Act claim asserted in the
Complaint. See 28 U.S.C. §§ 1367(c)(2) & (c)(4). The Court has reviewed and considered
Plaintiff’s response to the Court’s Order to Show Cause.

                                               I.
                                           DISCUSSION

A.       ADA and Unruh Act Claims

          The ADA prohibits discrimination “on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation by any person who owns, leases (or leases to), or operates a place
of public accommodation.” 42 U.S.C. § 12182(a). Under the ADA, “damages are not recoverable
. . . only injunctive relief is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (citing
42 U.S.C. § 12188(a)(1)).

          The Unruh Act provides that all persons in California, “no matter what their . . . disability
. . . are entitled to the full and equal accommodations, advantages, facilities, privileges, or services
in all business establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). A violation of
the ADA constitutes a violation of section 51 of the Unruh Act. Id. § 51(f). Unlike the ADA,

 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 2 of 8 Page ID #:91




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                      Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                     Page    2 of 8


however, the Unruh Act allows for recovery of monetary damages for each and every offense, “up
to a maximum of three times the amount of actual damage but in no case less than four thousand
dollars ($4,000).” Id. § 52(a). “The litigant need not prove she suffered actual damages to recover
the independent statutory damages of $4,000.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th
Cir. 2007). Here, according to Plaintiff’s response to the Court’s Order to Show Cause, Plaintiff
seeks a minimum of $8,000 in statutory damages under the Unruh Act.

B.       California’s Limitations on the Filing of Construction-Related Accessibility Claims

        “In 2012, in an attempt to deter baseless claims and vexatious litigation, California adopted
heightened pleading requirements for disability discrimination lawsuits under the Unruh Act.”
Velez v. Il Fornaio (America) Corp., 2018 WL 6446169, at *6 (S.D. Cal. Dec. 10, 2018). These
heightened pleading requirements apply to actions alleging a “construction-related accessibility
claim,” defined as “any civil claim in a civil action with respect to a place of public
accommodation, including but not limited to, a claim brought under Section 51, 54, 54.1, or 55,
based wholly or in part on an alleged violation of any construction-related accessibility standard.”
Cal. Civ. Code § 55.52(a)(1). California’s heightened standard requires a plaintiff asserting
construction-related accessibility claims to include specific facts concerning the claim, including
the specific barriers encountered or how the plaintiff was deterred and each date on which the
plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc. Code § 425.50(a). A
complaint alleging construction-related accessibility claims must be verified, or it is subject to a
motion to strike. Id. § 425.50(b)(1).

       When California continued to experience large numbers of these types of actions, it
imposed additional limitations on “high-frequency litigants,” which became effective on October
15, 2015. Under California law, a “high-frequency litigant” is defined as:

                A plaintiff who has filed 10 or more complaints alleging a
                construction-related accessibility violation within the 12-month
                period immediately preceding the filing of the current complaint
                alleging a construction-related accessibility violation.

Id. § 425.55(b)(1). Attorneys may also fall within the definition of “high-frequency litigants.” See
id. § 425.55(b)(2).

       In support of these additional requirements on high-frequency litigants, the California
Legislature found and declared:

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 3 of 8 Page ID #:92




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                         Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                          Page   3 of 8


                According to information from the California Commission on
                Disability Access, more than one-half, or 54 percent, of all
                construction-related accessibility complaints filed between 2012
                and 2014 were filed by two law firms. Forty-six percent of all
                complaints were filed by a total of 14 parties. Therefore, a very
                small number of plaintiffs have filed a disproportionately large
                number of the construction-related accessibility claims in the state,
                from 70 to 300 lawsuits each year. Moreover, these lawsuits are
                frequently filed against small businesses on the basis of boilerplate
                complaints, apparently seeking quick cash settlements rather than
                correction of the accessibility violation. This practice unfairly taints
                the reputation of other innocent disabled consumers who are merely
                trying to go about their daily lives accessing public accommodations
                as they are entitled to have full and equal access under the state’s
                Unruh Civil Rights Act (Section 51 of the Civil Code) and the
                federal Americans with Disability Act of 1990 (Public Law 101-
                336).

Cal. Civ. Proc. Code § 425.55(a)(2). In response to these “special and unique circumstances,” id.
§ 425.55(3), California imposed a “high-frequency litigant fee” requiring high-frequency litigants
to pay a $1,000 filing fee at the time of the filing of the initial complaint in addition to the standard
filing fees. Cal. Gov’t Code § 70616.5. California law also requires high-frequency litigants to
allege certain additional facts, including whether the action is filed by, or on behalf of, a high-
frequency litigant, the number of construction-related accessibility claims filed by the high-
frequency litigant in the preceding 12 months, the high-frequency litigant plaintiff’s reason for
being in the geographic area of the defendant’s business, and the reason why the high-frequency
litigant plaintiff desired to access the defendant’s business. See Cal. Civ. Proc. Code
§ 425.50(a)(4)(A). According to Plaintiff’s response to the Court’s Order to Show Cause, Plaintiff
falls within the definition of a high-frequency litigant.

C.       Supplemental Jurisdiction

       In an action over which a district court possesses original jurisdiction, that court “shall have
supplemental jurisdiction over all other claims that are so related to claims in the action within
such original jurisdiction that they form part of the same case or controversy under Article III of




 CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 4 of 8 Page ID #:93




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.        CV 19-9922-DMG (SSx)                                    Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                        Page   4 of 8


the United States Constitution.” 28 U.S.C. § 1367(a). District courts have discretion to decline to
exercise supplemental jurisdiction if:

                 (1)   the claim raises a novel or complex issue of State law,

                 (2)   the claim substantially predominates over the claim or
                       claims over which the district court has original jurisdiction,

                 (3)   the district court has dismissed all claims over which it has
                       original jurisdiction, or

                 (4)   in exceptional circumstances, there are other compelling
                       reasons for declining jurisdiction.

Id. § 1367(c).

         The Supreme Court has described 28 U.S.C. section 1367(c) as a “codification” of the
principles of “‘economy, convenience, fairness, and comity’” that underlie the Supreme Court’s
earlier jurisprudence concerning pendent jurisdiction. City of Chicago v. Int’l Coll. of Surgeons,
522 U.S. 156, 172-73 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988));
see also United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“It has consistently been
recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right. Its
justification lies in considerations of judicial economy, convenience and fairness to litigants; if
these are not present a federal court should hesitate to exercise jurisdiction over state claims, even
though bound to apply state law to them. Needless decisions of state law should be avoided both
as a matter of comity and to promote justice between the parties, by procuring for them a surer-
footed reading of applicable law.”). The supplemental jurisdiction statute “reflects the
understanding that, when deciding whether to exercise supplemental jurisdiction, ‘a federal court
should consider and weigh in each case, and at every stage of the litigation, the values of judicial
economy, convenience, fairness, and comity.’” Int’l Coll. Of Surgeons, 522 U.S. at 173 (quoting
Cohill, 484 U.S. at 350).

        The Ninth Circuit does not require an “explanation [of] a district court’s reasons [for
declining supplemental jurisdiction] when the district court acts under” 28 U.S.C. sections
1367(c)(1)-(3). San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998).
When a district court invokes section 1367(c)(4), however, it must “articulate why the
circumstances of the case are exceptional in addition to inquir[e] whether the balance of the Gibbs

 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 5 of 8 Page ID #:94




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                       Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                       Page    5 of 8


values provide compelling reasons for declining jurisdiction in such circumstances.” Executive
Software N. Am. Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1558 (9th Cir.
1994). According to the Ninth Circuit, this “inquiry is not particularly burdensome.” Id.

D.       The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s Unruh Act
         Claim

        Because California’s heightened pleading standards and increased filing fees do not apply
in federal court, plaintiffs can circumvent the restrictions that California has imposed on
construction-related accessibility claims under the Unruh Act by relying on section 1367(a)’s grant
of supplemental jurisdiction to file their Unruh Act claims in federal court in combination with an
ADA claim for injunctive relief. The number of construction-related accessibility claims filed in
the Central District has skyrocketed both numerically and as a percentage of total civil filings since
California began its efforts to curtail the filing of such actions. According to statistics compiled
by the Clerk’s Office, in 2013, the first year in which California’s initial limitations on such cases
were in effect, there were 419 ADA cases filed in the Central District. That number constituted
3% of the civil actions filed. Filings of such cases increased from 928 (7% of civil cases) in 2014,
the year before the imposition of the additional $1,000 filing fee and additional pleading
requirements for high-frequency litigants, to 1,386 (10% of civil cases) in 2016, the first full year
of those requirements. The number and percentage of such cases filed in the Central District has
increased each year since California acted to limit the filings by high-frequency litigants, reaching
1,670 (12% of civil cases) in 2017, 1,670 (18% of civil cases) in 2018, and 1,868 cases (24% of
civil cases) in the first six months of 2019.

        By enacting restrictions on the filing of construction-related accessibility claims, California
has expressed a desire to limit the financial burdens that California’s businesses may face from
claims for statutory damages and attorneys’ fees under the Unruh Act brought by serial litigants.
By filing this action in federal court, Plaintiff has evaded these limits and claimed state law
damages in a manner inconsistent with the state law’s requirements. This situation, and the burden
that the ever-increasing number of such cases poses to the federal courts, present “exceptional
circumstances” and “compelling reasons” that justify the Court’s decision to decline to exercise
supplemental jurisdiction over Plaintiff’s Unruh Act claim in this action under 28 U.S.C.
§ 1367(c)(4).

       Declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim in these
circumstances supports the values of judicial economy, convenience, fairness, and comity. See
Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (“[T]he Court finds it would

 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 6 of 8 Page ID #:95




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                      Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                        Page   6 of 8


be improper to allow Plaintiff [a high-frequency litigant] to use federal court as an end-around to
California’s pleading requirements . . . as a matter of comity, and in deference to California’s
substantial interest in discouraging unverified disability discrimination claims . . . .”); see also
Gibbs, 383 U.S. at 726. Although some plaintiffs and their counsel have argued that they file in
federal court not to evade California’s restrictions, but because of the quality of the judges, the
ease of the ECF system for filing, and the prevalence of federal ADA decisional authority, the
Court finds that such arguments are unpersuasive and belied by the recent nature of the dramatic
increase in the filing of such cases in federal court. Indeed, those reasons, if true at all, do not
explain why nearly nine times more construction-related accessibility actions are being filed in the
Central District in 2019 than were filed in 2013. As one district court recently explained:

               In attempting to show that his decision to file in federal court is not
               simply an attempt to evade California’s heightened pleading rules,
               Schutza insists the ‘quality of judges [and] the quality of legal
               rulings’ is higher in federal court. This argument, of course, flies in
               the face of our judicial system’s equal respect for state and federal
               courts. The convenience of electronic filing and the widespread
               availability of published opinions—other arguments Schutza
               advances—may be creature comforts that make filing in federal
               court more enticing, but they hardly outweigh the disservice that is
               done to California’s efforts to implement and interpret its own law
               when federal courts exercise supplemental jurisdiction over these
               claims. If Schutza were able to articulate a persuasive reason for his
               decision to file in federal court, perhaps this would be a different
               story. As it stands, though, the Court can discern no basis for the
               state law claim being filed in federal court other than to prevent
               California from being able to apply and enforce its own rules.

Schutza v. Alessio Leasing, Inc. (Alessio Leasing), 2019 WL 1546950, at *3 (S.D. Cal. Apr. 8,
2019); see also Schutza, 262 F. Supp. 3d at 1031 (“It is unclear what advantage—other than
avoiding state-imposed pleading requirements—Plaintiff gains by being in federal court since his
sole remedy under the ADA is injunctive relief, which is also available under the Unruh Act.”).
“Federal courts may properly take measures to discourage forum-shopping, and here, where
Plaintiff has filed over one hundred disability discrimination cases, and settled more than fifty of
them in a two-year period, the Court finds this to be a compelling reason to decline supplemental
jurisdiction.” Schutza, 262 F. Supp. 3d at 1031 (citing Hanna v. Plumer, 380 U.S. 460, 467-68
(1965)).

 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 7 of 8 Page ID #:96




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                        Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                          Page   7 of 8


        The Court therefore concludes that “exceptional circumstances” and “compelling reasons”
support its decision to decline to exercise supplemental jurisdiction over Plaintiff’s Unruh Act
claim under 28 U.S.C. section 1367(c)(4). The Court further concludes that Plaintiff’s Unruh Act
claim substantially predominates over the ADA claim for purposes of 28 U.S.C. section
1367(c)(2). See id. at 1030 (“[Plaintiff’s] nine allegations, if proven, would entitle Plaintiff to a
minimum monetary award of $36,000. In contrast, under the ADA, Plaintiff would only be entitled
to injunctive relief.”); see also Reyes v. Flourshings Plus, Inc., 2019 WL 1958284, at *2 (S.D. Cal.
May 2, 2019) (“The monetary damages Plaintiff seeks under the Unruh Act, [Disabled Persons
Act], and California common law substantially predominate over his request for injunctive relief
under the ADA.”); id. at *3 (“Plaintiff’s prior litigation of lawsuits in this district further supports
that he primarily seeks monetary rather than injunctive relief. Most often, [Plaintiff] settles and/or
voluntarily dismisses his cases with prejudice before or shortly after an answer is filed.”).

        Exercising the Court’s discretion to decline supplemental jurisdiction does not deprive
Plaintiff of any remedies. Nor does it allow an ADA claim for injunctive relief to go unaddressed.
The ADA claim remains pending in this Court. Whatever inefficiencies that the Court’s refusal to
exercise supplemental jurisdiction causes are problems created by Plaintiff’s filing of this action
in federal court rather than in a state court:

               [T]here is no relief available to [Plaintiff] in federal court that could
               not be secured in state court. Had he brought this suit in state court,
               there would have been only one suit pending and he would have
               been eligible to receive every form of relief he seeks: an injunction,
               money damages, and attorney’s fees. By being “inefficient” and
               declining to exercise supplemental jurisdiction over his state claim,
               this Court is simply recognizing that California has a strong interest
               in interpreting and enforcing its own rules without federal courts
               serving as a convenient end-around for creative litigants. If that
               results in occasional inefficiency, it’s a worthwhile tradeoff.

Alessio Leasing, 2019 WL 1546950, at *4. The Court additionally notes that if Plaintiff
legitimately seeks to litigate this action in a single forum, Plaintiff may dismiss this action and
refile it in a state court in accordance with California’s requirements. Indeed, that may be the only
course of action that would prevent Plaintiff from running afoul of the rule against splitting claims
that arise out of a common nucleus of operative facts. See Mattson v. City of Costa Mesa, 106 Cal.
App. 3d 441, 446-455 (1980). Finally, by declining to exercise supplemental jurisdiction, the
Court is merely restoring the balance Congress struck when it enacted the ADA and provided a

 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:19-cv-09922-DMG-SS Document 14 Filed 12/11/19 Page 8 of 8 Page ID #:97




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 19-9922-DMG (SSx)                                     Date    December 11, 2019

 Title Chris Langer v. Denny’s Realty LLC, et al.                                     Page    8 of 8


private right of action for injunctive relief and an award of attorneys’ fees, but did not allow for
the recovery of statutory damages.

                                             II.
                                         CONCLUSION

        In light of the foregoing, the Court, in its discretion, declines to exercise supplemental
jurisdiction over Plaintiff’s Unruh Act claim. The Court therefore dismisses the state law claim
without prejudice. See 28 U.S.C. §§ 1367(c)(2) & (c)(4).

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
